department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 ------------- genin-159391-05 office_of_chief_counsel number info release date uil --------------------- ---------------------------- ------------------------ dear ------------ thank you for your letter dated date concerning tax benefits to homeowners your question concerns whether the term homeowner as used in section of the louisiana constitution of has the same meaning as the term homeowner that is referred to in internal_revenue_service publication tax information for first-time homeowners section of the louisiana constitution concerns the homestead_exemption that is available to homeowners section a of the louisiana constitution provides that homeowners of a bona_fide homestead are exempt from ad_valorem_taxes to the extent of dollar_figure of assessed value section a of the louisiana constitution defines a homestead as consisting of a tract of land with a residence on one tract and if more than one tract of land then a field pasture or garden on the other tract s publication deals with the tax benefits available to first-time homeowners such benefits may include the deduction for real_estate_taxes the mortgage interest_deduction and the deduction for points paid to obtain a mortgage while the publication does not define the term homeowner the term generally means the person who has the benefits ability to use the home and burdens the person who is responsible for the liabilities attributable to the home such as the state and local property taxes payments for services such as trash collection at the home and assessments for local benefits such as sidewalk construction associated with owning the home instead of referring to a taxpayer’s home the internal_revenue_code code and income_tax regulations regulations utilize terms such as principal_place_of_abode qualified_residence and principal_residence for example the term principal_residence is used to determine whether a taxpayer is eligible for the dollar_figure exclusion_of_gain on the sale of a home under sec_121 of the code the term qualified_residence is used to determine whether a taxpayer is eligible for the mortgage interest_deduction under sec_163 the term homeowner is not defined in either the code or the regulations but when used is likely intended to mean someone who has the benefits_and_burdens_of_ownership of the property although a homeowner eligible for the homestead_exemption in louisiana could qualify for many of the tax benefits referred to in publication such determination would depend on the specific facts and circumstances of each individual situation i hope you find this information helpful please contact ---------------------at -------------------- if you need assistance determining whether you are entitled to one of the homeowner benefits discussed in publication sincerely michael j montemurro branch chief branch income_tax accounting macro form rev department of the treasury - internal_revenue_service
